UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                             )
CAMPAIGN FOR ACCOUNTABILITY, )
                             )
          Plaintiff,         )
                             )                 No. 16-cv-01068 (KBJ)
          v.                 )
U.S. DEPARTMENT OF JUSTICE,  )
                             )
          Defendant.         )
                             )


                      ORDER GRANTING IN PART
               DEFENDANT’S MOTION TO STAY PROCEEDINGS

      Plaintiff Campaign For Accountability (“CfA”) filed this lawsuit against the

United States Department of Justice under the Freedom of Information Act (“FOIA”), 5

U.S.C. § 552 et seq., in June of 2016, claiming that the Office of Legal Counsel

(“OLC”) had failed to act affirmatively to make certain information available to the

public as FOIA section 552(a)(2) requires. (See Compl. ¶¶ 29–41.) Before it filed the

instant action, CfA sent a letter to OLC demanding that the agency make available “all

unpublished OLC opinions that provide controlling legal advice to executive branch

agencies and a general index of all such opinions” (Letter from Anne L. Weisman to

Principal Deputy Assistant Attorney General Karl Remon Thompson (Mar. 22, 2016)

(“Request Letter”), Ex. A to Pl.’s Am. Compl., ECF No. 22, at 2–3), and CfA’s initial

complaint sought to enforce this alleged obligation. 1 But on September 29, 2017, this

Court agreed with OLC that “in order to state a claim that OLC has viola ted the reading




1
 Page-number citations to the documents that the parties have filed refer to the page
numbers that the Court’s electronic filing system automatically assigns.
                                           1
room provision of the FOIA, CfA needed to identify an ascertainable set of records that

plausibly fits within one of the statutory categories and that OLC has failed to make

publicly available and index.” Campaign for Accountability v. DOJ, No. 16-cv-1068,

2017 WL 4480828, at *16 (D.D.C. October 6, 2017). As a result, the Court dismissed

CfA’s complaint, but it also expressly authorized CfA “to file an amended complaint

that alleges that discrete subsets of OLC opinions are subject to the reading room

requirement[.]” Id.

       The amended complaint, which CfA filed on October 27, 2017, clarifies

Plaintiff’s position that FOIA’s affirmative reading room requirement mandates the

automatic publication of five categories of OLC opinions: (1) opinions resolving

interagency disputes; (2) opinions issued to independent agencies; (3) opinions

interpreting non-discretionary legal obligations; (4) opinions finding that particular

statutes are unconstitutional and that therefore agencies need not comply with them; and

(5) opinions adjudicating or determining private rights. (See Am. Compl., ECF No. 22,

¶¶ 35–49.) Instead of answering or otherwise responding to this amended pleading,

however, OLC has filed a motion seeking a stay of the instant proceedings in order to

provide OLC with “an opportunity to . . . respond to CfA’s new claim[.]” (Def.’s Mot.

to Stay (“Mot.”), ECF No. 23, at 1.) That motion has now been fully briefed (see Pl.’s

Mem. in Opp’n to Def.’s Mot. to Stay (“Opp’n”), ECF No. 24; Def.’s Reply to Pl.’s

Mem. in Opp’n, ECF No. 25), and is before this Court at present.

       In its stay motion, OLC argues that “the case should be stayed for the short

period of time necessary for CFA to submit (and exhaust) a new request to OLC for the

set of records described in CFA’s Amended Complaint[,]” and says that such a stay



                                             2
“would avoid unnecessary motion-to-dismiss briefing, and would assist the Court’s

ultimate review of CFA’s claim.” (Mot. at 1.) CfA objects to OLC’s stay request and

the suggestion that the organization needs to file a new FOIA request on the grounds

that the amended complaint reflects a mere narrowing of their previous request rather

than a new one. (See Pl.’s Opp’n to Def.’s Mot. to Stay, ECF No. 24, at 2.) Thus, the

parties have effectively commenced “a debate about whether CFA’ s initial request

properly raised and adequately exhausted a claim for the records now described in

CFA’s Amended Complaint.” (Def.’s Reply in Supp. of Def.’s Mot. to Stay (“Def.’s

Reply”), ECF No. 25, at 1.) For the reasons that follow, OLC’s motion to stay will be

GRANTED IN PART and DENIED IN PART.

                                      DISCUSSION

       The authority to stay a case stems from “the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Air Line Pilots Ass’n v. Miller, 523 U.S. 866, 879

n.6 (1998). In deciding whether to exercise that power, courts must “weigh competing

interests and maintain an even balance between the court’s interest in judicial economy

and any possible hardship to the parties.” Belize Soc. Dev. Ltd. v. Gov’t of Belize, 668

F.3d 724, 732–33 (D.C. Cir. 2012) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254

(1936)). The FOIA does not alter this analysis; indeed, “[t]he FOIA imposes no limits

on courts’ equitable powers in enforcing its terms.” Payne Enterprises, Inc. v. United

States, 837 F.2d 486, 494 (D.C. Cir. 1988) (citing Renegotiation Bd. v. Bannercraft

Clothing Co., 415 U.S. 1, 19–20 (1974)).




                                             3
       When this Court dismissed CfA’s initial complaint and authorized the

organization to submit an amended pleading, it permitted CfA to pursue more precise—

i.e., potentially legally enforceable—claims about OLC’s allegedly outstanding

obligations under the FOIA’s reading room provision. There is no dispute that the

amended complaint that CfA has now filed references five categories of OLC opinions

that were not previously delineated, and thus contains particular allegations of illegality

that OLC did not previously consider. (See Letter from John E. Bies, Deputy Assistant

Attorney General, to Anne L. Weisman (May 26, 2016) (“Response Letter”), Ex. B to

Pl.’s Am. Compl., ECF No. 22-3, at 2 (rejecting CfA’s request for disclosure of all of

OLC’s unpublished opinions per section 552(a)(2) on the grounds that the agency’s

opinions “generally” do not fall within this statutory provision).)

       OLC is correct to observe that considerations of judicial economy favor allowing

the agency to consider these particular claims now. CfA does not, and cannot, dispute

that if OLC has the opportunity to review these particular contentions and to formulate

its response, both the Court and the litigants will have “the benefit of the agency’s

experience and expertise” moving forward. Hidalgo v. FBI, 344 F.3d 1256, 1259 (D.C.

Cir. 2003). Moreover, such a course of action might also result in considerable savings

of time and resources, because it is possible that OLC’s response might obviate the

need for additional motion-to-dismiss briefing (see Mot. at 1), and it might even result

in the disclosure of documents that the agency has previously failed to publish (see id.

at 9), thereby narrowing the issues in this action. What is more, the record does not

indicate that CfA would be harmed in any way by the brief respite that OLC p roposes.




                                             4
       It appears that the real nub of the parties’ dispute is over whether CfA must

exhaust the refined claims that it makes in the amended complaint by bringing a new

FOIA request at the agency level before the instant amended action can proceed. (See

Meet and Confer Correspondence, Ex. 1 to Def.’s Mot. to Stay, ECF No. 23 -1, at 1

(noting that “[o]bviously the parties disagree, as a legal matter, [about] whether CFA is

required to submit a new request in light of the amended complaint ’s different scope of

relief”).) OLC confidently contends that CfA must “submit (and exhaust) a new request

to OLC for the set of records described in CFA’s Amended Complaint” ( see Mot. at 1),

but this Court has serious doubts about this proposition.

       For one thing, it is clear to this Court that the five delineated categories of

records are mere subsets of the broader category of records that CfA ref erenced in its

demand letter; therefore, CfA’s amended complaint does not allege “new” claims in the

relevant sense. Furthermore, OLC’s exhaustion contentions appear to rely primarily on

principles that courts have applied in the context of legal actions brought under section

552(a)(3) of the FOIA—which, unlike section 552(a)(2), mandates agency action only

when the plaintiff has submitted a “request for records” that “reasonably describes such

records,” see 5 U.S.C. § 552(a)(3)—and OLC does not acknowledge or address the

substantial and significant differences between (a)(3) and (a)(2) claims. To be sure, a

FOIA plaintiff does have to make an initial demand of the agency before pursuing

either type of lawsuit, see Prisology, Inc. v. Fed. Bureau of Prisons, 852 F.3d 1114,

1117 (D.C. Cir. 2017), but it is not at all clear that an (a)(2) plaintiff’s demand letter to

the agency contending that the agency is failing to comply with existing and

outstanding mandatory disclosure obligations needs to contain the degree of specificity



                                              5
about the allegedly illegally unpublished records that is required in the (a)(3) context,

see Nat’l Sec. Counselors v. CIA, 898 F. Supp. 2d 233, 274 (D.D.C. 2012); Davis v.

FBI, 767 F. Supp.2d 201, 204 (D.D.C. 2011).

       In other words, OLC does little to persuade the Court that CfA’s general demand

that the agency affirmatively publish the records that section 552(a)(2) mandates is

legally insufficient to support the claims that CfA makes in the amended complaint .

Thus, even though the Court determined that CfA’s initial complaint failed to state an

enforceable claim for the purpose of maintaining the instant action—i.e., the complaint

did not allege an ascertainable category of records that the FOIA plausibly required the

agency to disclose affirmatively—it may well be that a plaintiff can say far less to the

allegedly offending agency before bringing a legal claim under 5 U.S.C. § 552(a)(2),

and OLC certainly has not demonstrated that, in order to sustain the pending (a)(2)

lawsuit, CfA must first submit a letter to OLC that specifically delineates the five

categories of records that CfA now says section 552(a)(2) requires OLC to publish on

its own.

       This all means that this Court is not prepared to hold that CfA must submit a new

FOIA request to the agency, and pursue that new request through the administrative

appeal stage, in order to be deemed to have exhausted the claims in the amended

complaint, as OLC suggests. Nor does this Court understand why the submission of

another FOIA request letter is necessary here as a practical matter: OLC is now well

aware of the 5 categories of legal opinions that CfA claims the agency should have been

publishing affirmatively under 5 U.S.C. § 552(a)(2), and as far as this Court can tell,

there is nothing to be gained either legally or practically from forcing CfA “simply to



                                             6
submit a new request for the records now describ ed in its Amended Complaint.”

(Def.’s Reply at 1.) To the contrary, requiring CfA to undergo the full administrative

process from step zero seems like an obvious loss, not only because such a mandate

might cause unnecessary delay as OLC methodically marches through its entire

administrative process regarding an overarching claim of illegal withholding that CfA

has long maintained, but also because ordering CfA to submit a new FOIA request

under the circumstances presented here might be construed as an improper dismissal of

CfA’s amended claims under the guise of a motion to stay. Cf. Limnia, Inc. v. U.S.

Dep’t of Energy, 857 F.3d 379, 387–88 (D.C. Cir. 2017).

       Thus, this Court finds it far preferable to address the instant request by

exercising its prudential authority to stay this matter briefly so that OLC can evaluate

its position regarding the refined legal claims that CfA is making about the agency’s

failure to publish certain opinions. OLC’s input is desirable because it will facilitate

expeditious resolution of the claims contained in the amended complaint. Furthermore,

as often happens in FOIA cases, the claims in the amended complaint are likely to

facilitate a dialogue between the parties regarding what materials the agency is willing

to disclose, on the one hand, and what materials the parties will continue to dispute in

the context of this lawsuit, on the other, and the clarity regarding OLC’s position on

these matters will ultimately be appreciated by all concerned .

       In this regard, then, this Court envisions a post-stay process that is akin to the

agency’s consideration of a case upon voluntary remand, which, as the D.C. Circuit

recently clarified, does not require a reanimating action on the plaintiff’s part . Cf. id. at

387. CfA has now narrowed its allegations regarding OLC’s allegedly violative



                                              7
disclosure practices, and OLC has requested an opportunity to (a) review CfA’s

contention that the FOIA requires affirmative disclosure of the five types of OLC

opinions that CfA describes in its amended complaint, and (b) potentially revise its

position regarding the agency’s statutory disclosure obligations. In the exercise of its

discretion, this Court will grant OLC this opportunity.

                                         ORDER

      For the reasons explained above, this Court will stay the instant case to give

OLC a chance to evaluate the agency’s position regarding the refined claims that CfA

makes in the amended complaint, but CfA will not be required to submit to OLC a new

FOIA request. Instead, OLC shall construe the amended complaint as a clarification of

the demands that CfA articulated in its March 22, 2016 letter to OLC. OLC must

respond to that clarification within the timeframe that the agency’s motion suggests (see

Mot. at 8 (“OLC would respond within the 20 business-day window provided by the

FOIA”)), and per this prudential process, which should not be mistaken for an

exhaustion mandate, there is no administrative appeal. After OLC responds, the parties

will return to Court by submitting a joint status report that appends the agency’s

response letter and proposes a schedule for further proceedings in this matter, including

proposed due dates for the submission of OLC’s answer or other responsive pleading,

the agency’s additional disclosures (if any), and further dispositive-motion briefing.

      Accordingly, it is hereby

      ORDERED that Defendant’s motion to stay the instant proceedings temporarily

is GRANTED IN PART and DENIED IN PART. The motion is denied insofar as

Plaintiff is not required to submit another FOIA request to the agency; instead, the



                                            8
agency shall construe paragraphs 33–49 and 54–64 of the Amended Complaint in this

matter as a clarification of CfA’s March 22, 2016 request for publication of documents

under 5 U.S.C. § 552(a)(2), and shall send Plaintiff a response to that clarification on or

before Tuesday, January 2, 2018. 2 It is FURTHER ORDERED that the parties shall

file a joint proposed schedule for further proceedings in this matter—with attachments

that include OLC’s response letter to Plaintiff—on or before Tuesday, January 23,

2018.



Date: December 1, 2017                    Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




2
  OLC’s initial response to CfA’s demand letter of March 22, 2016 did not contain any
language referencing a right of appeal. (See Response Letter.) The instant court-
ordered stay process, which does not involve the submission of a new FOIA request and
does not give rise to any right of appeal, has no bearing on the legal ramifications of
that omission. See Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 67 (D.C. Cir. 1990)
(“Because, then, State did not provide notice of appellant's right to appeal, its response
was insufficient under the FOIA to trigger the exhaustion requirement.”).
                                             9